DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims 
	Claims 1-2, 4-13, 15-21, 24-29 and 31 are pending and currently under examination.  
	Rejections and objections that are not maintained or restated are withdrawn. 

Applicant’s Claims
	Claim 1 is illustrative and recites: 
	A multilayer material comprising first and second layers comprising a chitosan and/or a chitosan derivative and a third layer located between the first and second layers comprising a reinforcing material, wherein the third layer comprises a physiologically acceptable acid.    
Claims 2, 4-13, 15-17, and 24-28 depend directly or indirectly from claim 1.  Claim 17 is directed to a wound healing dressing.  Claim 21 is directed to a method of absorbing fluid discharged from a physiological target site of a human or animal body, or of stemming a flow of a fluid discharged from a physiological target site of a human or animal body.  Claim 18 is an independent claim directed to a method of manufacturing a multilayer material.  Claims 19-20 and 29 depend directly or indirectly from claim 18. 
Each claim is construed broadly and reasonably according to the plain language of the claim as informed by the specification.  MPEP 2111.01, citing e.g. Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  In particular, the claims are in open format, admitting of additional ingredients.  
The phrase “chitosan derivative” is defined in the specification as either 1) a partially deacetylated chitin, which may have different percentages of deacetylation or 2) a reaction product of chitosan with other compounds.  [0074]. 
The claims have layers identified as “first”, “second”, and “third”.  The claims are construed as not limited to three layers, because of the open construction of the claims, using “comprising” as a linking term.  Moreover, the labels are construed to not identify location or relative location in the multilayer material or wound dressing, except as otherwise provided in the claim.  That is, in claim 1 for example, the third layer is located between the first and second layers because of the specific recitation. 
Claim 5 has the form of a product-by-process claim.  That is, claim 5 recites “the acid is absorbed in, or coated onto, the carrier material”.  Claims 5 is not, however, construed as product-by-process claims because the terms “absorbed in” and “coated onto” are construed to identify a spatial relationship rather than the process of making the material.  

Response to Applicant’s Remarks and Arguments 
in-situ gelling layer with the acid in the middle layer because such a set-up would require wound exudate to contact the middle layer for the acid to activate the chitosan into a gelling form, which is also asserted to change the principle of operation of the Ferguson dressing.  Finally, Applicant alleges that making the proposed changes to Ferguson would require a substantial reconstruction of the dressing in Ferguson, requiring a new manufacturing process to coat the acid onto the reinforcing layer.  These lines were not found persuasive.
In response, substituting an in-situ gelling chitosan containing layer for a gelling carboxymethyl cellulose/alginate layer would not change the principle of operation of Ferguson, because when in use, both dressings would still possess an outer layer that gels when placed in contact with a wound/wound exudate.  Furthermore, the teaching of Ferguson, that a gelling layer should be the only layer in contact with the wound, is not a teaching away from an in-situ gelling outer layer which require contact with a wound/wound exudate to gel because the functionality of the outer gelling layer would have been the same while in use.  Additionally, nothing in Ferguson specifically criticizes, discredits, or otherwise discourages producing a dressing that contains a middle layer which can come in contact with a wound exudate and thus one of ordinary skill in the art would not have been discouraged from doing so.  Regarding the argument pertaining to reconstruction of the Ferguson dressing, one of ordinary skill in the art would have such modification to be obvious based upon the disclosure of the Hardy reference.
	Applicant traverses the 103 rejection involving Ferguson, Hardy and Nielsen by asserting that Nielsen and Hardy are incompatible because Hardy teaches in-situ gelling where chitosan is not coated with acid, whereas Nielsen treats chitosan directly with the acids.  Additionally Applicant argues that use of the second acid requires the addition of heat, reduction of reaction time of acid and heat results in molecules not being sufficiently cross-linked and that Nielsen does not teach including the acids in different layers of a dressing and thus it would not have been obvious to do so or to combine the teachings of Hardy and Nielsen.  These lines of reasoning were not found persuasive.  Nielsen was cited as prior art to bolster the obviousness and motivation for selecting the recited two acids.  Specifically, Nielsen acknowledges that crosslinking of chitosan molecules treated with a first acid (IE lactic acid) at a temperature below 85º C (which includes body temperature 37º, which is elevated compared to room temperature 25º ) results in very weak/few crosslinking points between the chitosan molecules.  To remedy this problem, Nielsen specifically teaches including a second acid, such as formic, acetic, propanoic, butanoic or propenoic acid to ensure better cross-linking between the chitosan molecules when the reaction takes place in these conditions.  Whether the chitosan are coated directly with these acids while the dressing/fibers are being manufactured or indirectly over a longer period of time in-situ once exposed to a wound exudate, the result would have been the same- a gelling chitosan containing layer.  Thus, these teachings of Nielsen would have been obvious to apply to the teachings of Hardy, which disclose in-situ gelling chitosan fibers achieved through coating a carrier material incorporated with the chitosan fibers in the same layer and/or in a different layer in order to achieve a greater crosslinking of the chitosan fibers to enable a more cohesive dressing which is easier to remove after exposer to wound exudate.
	With regard to rejections of claims as obvious over the disclosures of Ferguson, Hardy, Nielsen and Acordis Specialty Fibres, the Applicant relies on the arguments presented above.  
	Except as noted, Applicant’s remarks and arguments are unpersuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	The prior art of record in this application reflects the level of skill in the art.  Thus, a specific finding of the level of skill is not necessary.  Chore-Time Equipment, Inc. v. Cumberland Corp., 218 USPQ 673 (Fed. Cir. 1983).  
In KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007), the Supreme Court identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham, including:  
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  

See also MPEP 2143.  The rejection analysis does not require an explicit teaching of a motivation to combine in the prior art.  Ball Aerosol v. Ltd. Brands, 89 USPQ2d 1870 (Fed. Cir. 2009).  Exemplary rationales for establishing a prima facie case are discussed below. 
Applicant’s claims are discussed above.  

A. 	Claims 1, 6-7, 10-13, 17-21, 24, 26, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,745,681 (herein, Ferguson) (of record) in view of US 2011/0236433 (herein, Hardy) (of record). 
Scope and Contents of the Prior Art
Ferguson and Hardy are directed generally to wound dressings. 
Claim 1, preamble:  Ferguson is directed generally to three-layered non-woven fabrics and their manufacture and use as wound dressings.  Title and Abstract.
Claim 1, element “first and second layers comprising … and a third layer located between the first and second layers comprising a reinforcing material”:  Ferguson disclosed a fabric which comprises first and second webs of gel-forming fiber needled to the first and second sides respectively of a textile fiber scrim.  Column 2, paragraph 2.  
Claim 1, element “… a chitosan and/or a chitosan derivative”:  Hardy disclosed a wound dressing comprising non-woven chitosan fibers.  Sample 8 [0073], Sample 28 [0093].  
Claim 1, element “wherein the third layer comprises a physiologically acceptable acid”:  Hardy disclosed that the [reinforcing] material can be in a separate layer.  [0012].  Hardy disclosed that the chitosan-containing wound dressing also comprised acetic acid (Sample 8 [0073]) or a mixture of acetic and lactic acids (Sample 28 [0093]) and that the cellulose fiber layer was treated with acetic and/or lactic acids (Samples 2-5 [0067]-[0070]).  
Thus, the combination of the above disclosures provide all the elements of instant claims 1 and 17 as amended. 
With regard to claims 6 and 24, Hardy disclosed that the [reinforcing] material can be in a separate layer [0012] and can comprise carriers including cellulose or viscose [0024] or a viscose/polypropylene blend [0078].  
With regard to claim 7, Hardy disclosed that [reinforcing material] can be materials able to absorb an acid, typically including cellulose or cellulose derivatives.  [0024].  
With regard to claim 10, Hardy disclosed that the chitosan can be in the form of fibers.  [0073], [0093]. 
With regard to claim 11, Hardy disclosed that the chitosan can be partially deacetylated.  [0017], [0021]. 
With regard to claims 12-13, Hardy disclosed that the acid can be acetic and/or lactic acid.  [0070], [0093]. 
With regard to claim 18, Ferguson disclosed a process of needling a first and second layer of gel-forming material to the first and second sides of a textile fiber scrim [i.e. reinforcing layer].  Column 2, paragraph 3.  Hardy disclosed treating cellulose fibers [i.e. reinforcing material] with acetic and/or lactic acids followed by carding [i.e. drying] and needling to make a non-woven fabric.  [0067]-[0070]. 
With regard to claim 19, Hardy disclosed that acetic acid and/or lactic acids were added to cellulose [i.e. reinforcing material] in an unspecified solvent [i.e. steps (a) and (b)].  [0067]-[0070]. Hardy also disclosed instant element (c) by disclosing that the resultant composition was carded [i.e. dried], which would have produced cellulose and chitosan material coated with acid.  Id.  Element (d) was disclosed by Hardy, which disclosed that the [multilayer] material can have non-adherent layers [i.e. gelable chitosan layers] based on [i.e. attached to] a polymer mesh or fabric [i.e. reinforcement layer] [0015] and by Ferguson, which disclosed that the gel- or gelable layers can form a sandwich-like structure with a structural/reinforcement/scrim layer in the middle (column 2, paragraph 2).  
 With regard to claim 20, Ferguson disclosed that the gel layers were attached to the scrim [reinforcing layer] by needling [i.e. needle punching].  See above, also column 1, paragraph 4. 
With regard to claim 21, Hardy provided the context of use for a human or animal wound.  [0009]. More specifically, Hardy disclosed that the wound dressing was suitable in a method for absorbing fluid discharged from a wound area.  [0050]. 
With regard to claim 24, Hardy disclosed that the second [reinforcement] layer can comprise viscose.  [0024], [0078]. 
With regard to claim 26, Hardy disclosed that fiber, e.g. cotton or viscose [0024], was associated with one or more acids, e.g. fluoroacetic or chloroacetic acids [0025]. 
With regard to claim 28, Hardy disclosed that the dtex cellulose staple fibers in the chitosan-containing layer were treated with acetic and lactic acids [i.e. absorbed in or coated onto the carrier].  Sample 5 [0070], Sample 28, [0093].  
Claim 31, preamble:  Ferguson is directed generally to three-layered non-woven fabrics and their manufacture and use as wound dressings.  Title and Abstract.
Claim 31, element “first and second layers comprising … and a third layer located between the first and second layers comprising a reinforcing material”:  Ferguson disclosed a fabric which comprises first and second webs of gel-forming fiber needled to the first and second sides respectively of a textile fiber scrim.  Column 2, paragraph 2.  
Claim 31, element “… a chitosan and/or a chitosan derivative”:  Hardy disclosed a wound dressing comprising non-woven chitosan fibers.  Sample 8 [0073], Sample 28 [0093].  
Claim 31, element “wherein the third layer comprises a physiologically acceptable acid and the first and second layers do not include a physiologically acceptable acid”:  Hardy disclosed that the [reinforcing] material, such as cellulose fibers, and the chitosan material can be in separate layers and exemplifies only the cellulose fibers being treated with acetic and/or lactic acids ([0012], claim 39, Samples 2-5, 28 [0067]-[0070]), rendering a dressing wherein the reinforcing (third) layer comprises acid and the first and second layers comprising chitosan but no acid easily envisaged.

Ascertainment of the Difference between the Scope of the Prior Art and the Claims (MPEP § 2141.012)
Ferguson did not disclose a wound dressing in which the outer, gel-forming layers of the wound dressing comprised chitosan (e.g. chitosan fibers) as a gel-former, but Hardy did and thereby cures the deficiency. 
Ferguson did not disclose a wound dressing in which a reinforcing layer comprised a fiber treated with a physiologically acceptable acid (e.g. acetic or lactic acids), but Hardy did and thereby cures the deficiency. 
Ferguson did not disclose a wound dressing in which the structural layer comprised an absorbent material, but Hardy did and thereby cures the deficiency. 
Ferguson did not disclose that chitosan could be deacetylated, but Hardy did and thereby cures the deficiency. 
Moreover, Ferguson in combination with Hardy disclosed the claimed methods of manufacturing and of applying to a wound. 

Finding of Prima Facie Obviousness Rationale and Motivation 
(MPEP § 2142-2143) 
It would have been prima facie obvious to a person of ordinary skill at the time of the effective filing date upon reading Ferguson and Hardy to make a wound dressing having an in-situ gel-forming layer comprising chitosan by attaching such a layer to an acid coated cellulose/viscose support layer as suggested by Hardy, in order to obtain the advantages of chitosan as a gel-forming layer.  For example, Ferguson recognized that the disclosed alginate fibers were weak, especially when wet.  Column 1, paragraph 4.  Also, chitosan was known as an effective hemostatic agent.  Hardy at [0030].  Moreover, the ordinary artisan would have found it obvious to simply substitute one known element (an In situ chitosan-containing gel-forming layer disclosed by Hardy) for another (an alginate-containing gel-forming layer disclosed by Ferguson) to obtain predictable results (hemostasis and wound fluid absorption).  
The ordinary artisan would have had a reasonable expectation of success because Ferguson disclosed making separate layers and needle-punching them together and Hardy disclosed making the chitosan-containing layers and cellulose or viscose layers for the same purposes. 
Consequently, the claimed invention, when taken as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because the combined teachings of the prior art are suggestive of the claimed invention.  
B. 	Claims 1-2, 4-7, 10-13, 17-21, 24, 26-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,745,681 (herein, Ferguson) (of record) and US 2011/0236433 (herein, Hardy) (of record) as applied to claims 1, 6-7, 10-13, 17-21, 24, 26, 28 and 31 above, and further in view of US Patent No. 6,998,509 B1 (herein, Nielsen). 
Scope and Contents of the Prior Art
The disclosures of Ferguson and Hardy are discussed above. 
Nielsen discloses a wound care device that comprises chitosan fibers which have been treated with two separate acids. abstract, col 4, ln 31-64.  
With regard to claims 2 and 4-5, Hardy disclosed that the chitosan-containing layer can also comprise dtex cellulose staple fibers [i.e. a carrier] that were treated with acetic and lactic acids [i.e. absorbed in or coated onto the carrier].  Sample 5 [0070], Sample 28, [0093]. Hardy further taught that the chitosan and the acid coated carrier could be mixed together or segregated in separate layers. para [0012].  Hardy also suggested the carrier material may be associated with a combination of acids, which may include formic, sulphuric, propanoic, propenoic acids along with other hydroxy acids. para [0025].  Nielsen teach the importance of treating chitosan with two different acids, a hydroxy acid, such as lactic acid in a major amount, to give the chitosan a gelling and swelling ability, and a second acid, such as formic, acetic, propanoic or propenoic acid in a minor amount, to cross-link and provide cohesion to the chitosan fibers (col 3, ln 52, col 4, ln 32 to col 5, ln 3).
With regard to claim 27 and 29, Hardy disclosed that acetic acid and/or lactic acids were added to cellulose [i.e. reinforcing material] in an unspecified solvent. [0067]-[0070]. Both Hardy and Nielsen teach addition of acids to chitosan in ethanol solvent.  Hardy, [0073], Nielsen, col 6, ln 45-46. Hardy also disclosed instant element (c) by disclosing that the resultant composition was carded [i.e. dried], which would have produced cellulose and chitosan material coated with acid.  Id.  Nielsen taught drying the acid treated chitosan fibers. col 6, ln 51-52. Element (d) was disclosed by Hardy, which disclosed that the [multilayer] material can have non-adherent layers [i.e. gelable chitosan layers] based on [i.e. attached to] a polymer mesh or fabric [i.e. reinforcement layer] [0015] and by Ferguson, which disclosed that the gel- or gelable layers can form a sandwich-like structure with a structural/reinforcement/scrim layer in the middle (column 2, paragraph 2).  Furthermore, Hardy discloses a reinforcement layer coated with an acid as well as acid coated chitosan fiber fabric.  [0073]. 

Ascertainment of the Difference between the Scope of the Prior Art and the Claims (MPEP § 2141.012)
Ferguson did not disclose a wound dressing in which the outer, gel-forming layers of the wound dressing comprised acid coated chitosan fibers (e.g. chitosan fibers) as a gel-former, but Hardy and Nielsen did and thereby cures the deficiency. 
Moreover, Ferguson in combination with Hardy and Nielsen disclosed the claimed methods of manufacturing. 

Finding of Prima Facie Obviousness Rationale and Motivation 
(MPEP § 2142-2143) 
It would have been prima facie obvious to a person of ordinary skill at the time of the effective filing date to either treat chitosan fiber directly with acid, such as with formic, acetic, propanoic, or propenoic acid, or to provide an acid coated carrier material closely mixed with chitosan in order to ensure that the chitosan molecules within the dressing are cross-linked in order to provide a cohesive fiber dressing that remains intact after it is exposed to a fluid.  Furthermore, providing such an acid either directly onto the chitosan fibers or very close thereto in a carrier mixed with the fibers, while also providing the hydroxy acid in a separate layer would ensure that the crosslinking of the chitosan occurs first, while formation of water swellable/gellable chitosan salts from the hydroxy acid would come later.  Such a series of events would ensure the dressing would be structurally sound and permit removal from the wound after it has absorbed wound exudate.  Additionally, as Hardy teaches applying acid to a carrier that is mixed with chitosan fibers or to a carrier in a separate layer, it would have been easily envisaged to do both and based upon the teachings of Hardy and Nielsen would have had a reasonable expectation of success in doing so. 
Consequently, the claimed invention, when taken as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because the combined teachings of the prior art are suggestive of the claimed invention.  

C. 	Claims 1-2, 4-9, 10-21, 24-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,745,681 (herein, Ferguson) (of record), 2011/0236433 (herein, Hardy) (of record) and US Patent No. 6,998,509 B1 (herein, Nielsen) as applied to claims 1-2, 4-7, 10-14, 17-21, 24, 26-29 and 31 above and further in view of GB 2377177 (of record) (herein, Acordis Specialty Fibres). 
Scope and Contents of the Prior Art
The disclosures of Ferguson, Hardy and Nielsen are discussed above. 
Acordis Specialty Fibres (also a Ferguson patent) was directed generally to wound dressings comprising a gel layer backed by material comprising a super-absorbent component.  At page 1, paragraph 2.  
Thus, with regard to claim 7, Acordis Specialty Fibres disclosed an alternative version of a multi-layer material comprising a gel layer reinforced by a reinforcing layer having an absorbent component and a structure-reinforcing layer.  See also exemplary material No. 1 at page 4, paragraph 4 to page 5, paragraph 5. 
With regard to claims 8 and 15, Acordis Specialty Fibres further disclosed that the superabsorbent component can be a non-woven fabric.  At page 1, paragraph 5.  Acordis Specialty Fibres also provided an exemplary material having a gel layer bonded by needling to a layer comprising a mixture of 40 % superabsorbent, 50 % viscose, and 10 % polyolefin [i.e. a superabsorbent polymer mixed with structural reinforcing fibers].  At page 4, paragraph 4 to page 5, paragraph 2. Nielsen disclosed applying lactic acid directly onto chitosan fibers. Hardy, Nielsen, col 4, ln 35-45.
With regard to claims 9, 16, and 25, Acordis Specialty Fibres disclosed that the superabsorbent component of exemplary material No. 1 is a polyacrylate fiber (Oasis).  At page 4, Table. 
	
Ascertainment of the Difference between the Scope of the Prior Art and the Claims (MPEP § 2141.012)
The differences in the disclosures of Ferguson and Hardy are discussed above. 
Ferguson did not disclose a wound dressing in which the structural/ reinforcing/ scrim layer comprised an absorbent which was a superabsorbent (e.g. polyacrylate), but Acordis Specialty Fibres did and thereby cures the deficiency. 

Finding of Prima Facie Obviousness Rationale and Motivation 
(MPEP § 2142-2143) 
It would have been prima facie obvious to a person of ordinary skill at the time of the effective filing date upon reading Ferguson to make a wound dressing having a structural/reinforcing/scrim layer comprising a superabsorbent compound in order to obtain the rather straightforward advantage of improved fluid holding capacity.  See, e.g. Acordis Specialty Fibres at page 2, paragraph 4.  Acordis Specialty Fibres also provides a rationale for incorporating the superabsorbent compound into a layer that was not exposed to the wound (i.e. the stuff sticks).  Moreover, the ordinary artisan would have found it obvious to use a known technique (incorporating a superabsorbent compound into a structural layer) to improve similar devices (i.e. wound dressings) in the same way. Combined with the teahcings of Hardy, it would also have been obvious to coat this layer with acid in order to provide a dressing that will provide an in-situ gelling chitosan containing outer layer that abuts the superabsorbent layer.
The ordinary artisan would have had a reasonable expectation of success because Ferguson disclosed making separate layers and needle-punching them together and Hardy disclosed making the chitosan-containing layers for the same purpose.  Also, Acordis Specialty Fibres disclosed making a two-ply wound dressing with a gel-forming layer for application to a wound.  
Consequently, the claimed invention, when taken as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because the combined teachings of the prior art are fairly suggestive of the claimed invention.  

Conclusion
Claims 1-2, 4-13, 15-21, 24-29 and 31 stand rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699